Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 cites rare earth elements, yet in the specification in paragraph 022, the applicants includes Ru and Re which are not rare earths, rendering term “rare earth element” in the claim unclear

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “an abnormal structure as deltas” is unclear, rendering the claim indefinite.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,4-5,8  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korloy (KR 101792534).
Korloy discloses the claimed cemented  carbide with the claimed SMS (abstract) and grain growth inhibitor (0032) used as a  tool (0003) having the claimed coating (example 5-1and 5-2) with the claimed thickness thereon (0018).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korloy (KR 101792534) in view of Hitachi (JP 2006-111890).
Korloy discloses the invention substantially as claimed except for the inclusion of rear earth elements.
Hitachi discloses the known use of rare earth elements in the claimed proportion (abstract) into cemented carbides used as tools (0001).
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Korloy (KR 101792534) in view of Korloy (KR 101859644).
Korloy discloses the invention substantially as claimed except for the inclusion of rear earth elements.
Korloy discloses the known use of rare earth elements in the claimed proportion (abstract) into cemented carbides used as tools (0001).
Thus it would have been obvious to one of ordinary skill in the art to include the claimed amount of rare earth elements into the cemented carbide of Korloy, as these additions are known in the art as shown by Korloy.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Korloy (KR 101792534) in view of Nippon (JP 2015-160270).
Korloy discloses the invention substantially as claimed except for the claimed hardness and adhesion
Nippon discloses the known hardness and adhesion of coatings on tools (0072) 
Thus it would have been obvious to one of ordinary skill in the art to use the claimed hardness and adhesion of a coating on the cemented carbide of Korloy, as these values are known in the tool art as shown by Nippon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARCHENE A TURNER whose telephone number is (571)272-1545.  The examiner can normally be reached on m-f 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUMERA SHEIKH can be reached on 20604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARCHENE A TURNER/Primary Examiner, Art Unit 1784